Citation Nr: 0713784	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to October 
1999.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2006, at which time the Board denied service connection for 
degenerative disc disease, status post laminotomy with 
radiculopathy, as secondary to the service-connected low back 
strain and remanded the claim for increase for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for a 
VA examination in connection with his increased-rating claim 
in December 2006.  The veteran failed to appear for this 
examination.

2.  In a January 2007 supplemental statement of the case, the 
RO informed the veteran that he had failed to appear for a VA 
examination in December 2006.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in December 2006.


CONCLUSION OF LAW

The claim for entitlement to an evaluation in excess of 
10 percent for low back strain is denied due to failure to 
report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in May 2006, subsequent to its 
initial adjudication of the claim.  He was also provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in that letter.  

The record also reflects that the veteran has been afforded 
the opportunity for a VA examination to determine the current 
severity of his service-connected low back strain, and as 
noted above, the veteran failed to appear at the most 
recently-scheduled examination.  The originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim and the Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

II. Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2006).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  In this case, the 
veteran's claim for an evaluation in excess of 10 percent for 
a low back strain, is a "claim for an increased rating."  
See id.

In May 2006, the Board remanded the claim for increase, in 
part, because it had determined that an examination was 
necessary to determine the current level of severity of the 
service-connected low back strain.  In a November 2006 letter 
to the veteran, the Appeals Management Center (AMC) informed 
the veteran that it would be developing his claim and that it 
had asked the VA medical facility to schedule him for an 
examination and that he would be notified of the date, time, 
and place of the examination.  It noted that if he could not 
keep the appointment, he should contact the medical facility.  
If further noted that if he failed to report for an 
examination, his claim could be denied.

The record reflects that the veteran failed to report for a 
VA examination scheduled in December 2006 associated with the 
claim for increase.  No reason for the failure to report was 
shown, and the veteran made no attempt to contact VA to 
request that his examination be rescheduled.

In the January 2007 supplemental statement of the case, the 
AMC informed the veteran that it had received a notice of his 
failure to report for the VA examination scheduled for 
December 4, 2006.  The AMC provided the veteran with the 
provisions of 38 C.F.R. § 3.655, which put him on notice that 
he could provide evidence of good cause for his failure to 
report for the examination.  In the reasons and bases portion 
of the supplemental statement of the case, the AMC pointed 
out that the veteran could submit evidence of good cause, 
such as illness of himself or a family member or other 
acceptable reason.  He was given 60 days to submit comment on 
the findings made in the January 2007 supplemental statement 
of the case.  The record does not reflect that the 
supplemental statement of the case was returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The veteran did not respond to the supplemental statement of 
the case.

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claim for an increased evaluation for a low back 
strain must be denied.  The veteran was informed in the 
January 2007 supplemental statement of the case that he had 
failed to report for the scheduled December 2006 VA 
examination and that he could submit evidence of good cause 
for his failure to report.  He was provided 60 days to submit 
comment on that finding, and he did not submit any evidence 
or argument as to his reason for not reporting for the 
examination.  Thus, the Board finds that the veteran has not 
submitted any evidence of "good cause" for his failure to 
report for the December 2006 examination.  See 38 C.F.R. 
§ 3.655(b).

As stated above, when a veteran is seeking benefits for a 
claim for increased benefits and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  What is clear is that VA has taken 
concerted efforts to assist the veteran in the development 
and adjudication of his claim.  The Board finds that further 
action without response or assistance from the veteran 
constitutes a waste of limited government resources.  See 
e.g., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Accordingly, as the veteran's claim is a claim for increased 
benefits, and he has failed to establish "good cause" in 
his failure to report for the December 2006 VA examination, 
his claim for an evaluation in excess of 10 percent for low 
back strain is denied pursuant to 38 C.F.R. § 3.655(b).




ORDER

Entitlement to an evaluation in excess of 10 percent for a 
low back strain is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


